                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

BILLY CLARK                                                                  PLAINTIFF

VS.                               4:17-cv-00666-BRW

ASPLUNDH TREE EXPERT, LLC.                                                DEFENDANTS

                                     JUDGMENT

      Based on the order entered today granting Defendant’s Motion for Summary Judgment,

this case is DISMISSED.

      IT IS SO ORDERED this 17th day of October, 2018.


                                                /s/ Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE




                                           1
